         Case 2:17-cv-14581-JVM Document 106 Filed 05/22/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA


 TAMARA G. NELSON, ET AL.,                             *    CIVIL ACTION
   Plaintiffs                                          *    NO. 17-14581
                                                       *
 VERSUS                                                *    DIVISION: 1
                                                       *
 BELINDA C. CONSTANT, ET AL.                           *    MAGISTRATE JUDGE
   Defendants                                          *    JANIS VAN MEERVELD
                                                       *
                                                       *

                                              ORDER

       Before the Court is the Motion for Summary Judgment filed by Arthur Lawson and Terri

Brossette seeking dismissal of plaintiffs’ official capacity claims against them, with prejudice, and

at plaintiffs’ costs. (Rec. Doc. 78). In their opposition memorandum, plaintiffs concede that their

official capacity claims against Lawson and Brossette are duplicative of their claims against the

City of Gretna and that controlling Fifth Circuit precedent dictates dismissal of such official

capacity claims when there are no individual capacity claims. However, plaintiffs oppose the

dismissal being with prejudice and they oppose the taxing of costs against them.

       In Romero v. Becken, the Fifth Circuit held that the district court properly dismissed claims

against certain municipal officers in their official capacities “as these allegations duplicate claims

against the respective governmental entities themselves.” 256 F.3d 349, 355 (5th Cir. 2001). The

court of appeals did not address whether the dismissal was with or without prejudice or whether

costs were taxed against the plaintiff. The case was on appeal from the Western District of Texas

where the district court dismissed plaintiff’s official capacity claims against the municipal officers

with prejudice. Romero v. Universal City, Tx., No. 5:99-cv-1028, Rec. Doc. 107 (W.D. Tex. June
         Case 2:17-cv-14581-JVM Document 106 Filed 05/22/19 Page 2 of 2



8, 2000). In the same order, the court dismissed all of plaintiff’s claims, for various reasons. The

court ordered the plaintiff to pay the costs of all parties.

        The plaintiffs here have presented no reason why a dismissal with prejudice would be

inappropriate in this case. They have conceded that their official capacity claims against Lawson

and Brossette are duplicative of their claims against the City of Gretna. It is unclear why they

should be allowed to keep open the possibility of filing a new lawsuit against Lawson and Brosette

in their official capacities as to the claims raised in this lawsuit at some future time. Under Federal

Rule of Civil Procedure 54(d) “[u]nless a federal statute, these rules, or a court order provides

otherwise, costs—other than attorney’s fees—should be allowed to the prevailing party.” A

plaintiff’s good faith in filing the claim is not sufficient to justify the denial of costs to the

prevailing party. Pacheco v. Mineta, 448 F.3d 783, 795 (5th Cir. 2006). Plaintiffs have advanced

no reason why costs should not be taxed against them. Therefore, plaintiffs shall pay the costs of

Lawson and Brossette. However, as the present order is not a final judgment, costs will not be

awarded at this time. Lawson and Brossette may move for costs at the termination of this litigation.

        Accordingly,

        IT IS ORDERED that the Motion for Summary Judgment filed by Arthur Lawson and Terri

Brossette seeking dismissal of plaintiffs’ official capacity claims against them (Rec. Doc. 78) is

GRANTED; plaintiffs’ official capacity claims against Lawson and Brossette are hereby dismissed

with prejudice, at plaintiffs’ cost.

        New Orleans, Louisiana, this 22nd day of May, 2019.




                                                                    Janis van Meerveld
                                                               United States Magistrate Judge
